Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 1 of 7 Page ID
                                 #:43289




                    EXHIBIT L

        REDACTED
       VERSION OF
       DOCUMENT
     PROPOSED TO BE
    FILED UNDER SEAL
Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 2 of 7 Page ID
                                 #:43290
Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 3 of 7 Page ID
                                 #:43291
Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 4 of 7 Page ID
                                 #:43292
Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 5 of 7 Page ID
                                 #:43293
Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 6 of 7 Page ID
                                 #:43294
     Case 2:85-cv-04544-DMG-AGR Document 1134-10 Filed 06/21/21 Page 7 of 7 Page ID
                                      #:43295



 1                               CE,RTIFICATE OF TRANSLATION
 2
 a
 J    My name is                                    and   I swear that I am fluent in both the
 4    English and           languages and I translated the fbregoing declaration from English to
 5    Spanish to the best of my abilities.

 6

 7

 8    Dated:           Lat'lA'l'4
               Apnl                                          Morales Nuflez
 9

10

11

t2
13

t4
15

t6
T7

18

19

20
21

22
Z3

24
25

26
27
28
